IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,856 


EX PARTE CLINTON WEBB, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


OPINION


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery in the first-degree, and sentenced to a term of life imprisonment on November 11,
1985.  Thereafter, Applicant was convicted of murder in the first-degree, and sentenced to
another term of life imprisonment on January 30, 1986.  The trial court ordered that
Applicant's life sentence for murder be stacked on his life sentence for aggravated robbery. 

	With regard to Applicant's aggravated robbery conviction, on November 6, 1986, the
Fifth Court of Appeals reversed the judgment and remanded the cause to the trial court for a
new trial. Webb v. State, 722 S.W.2d 154 (Tex. App. - Dallas 1986, pet. granted).  This Court
then granted the State's petition for discretionary review and affirmed the court of appeals'
decision. Webb v. State, 763 S.W.733 (Tex. Crim. App. 1989).  Applicant was then retried,
convicted of aggravated robbery in the first-degree, and again sentenced to a term of life
imprisonment on August 24, 1989. The trial court ordered Applicant's life sentence for his
aggravated robbery conviction to run concurrently with the life sentence from his murder
conviction.  Applicant's aggravated robbery conviction was affirmed by the Fifth Court of
Appeals on July 29, 1992.  Webb v. State, 840 S.W.2d 543 (Tex. App. - Dallas 1992).  
	Applicant contends, inter alia, that the Texas Department of Criminal Justice,
Institutional Division is incorrectly treating his life sentences as cumulative sentences.  
 The trial court finds that Applicant is not entitled to relief.  We disagree. Ex parte
Nickerson, 893 S.W2d 546 (Tex. Crim. App. 1995).  Habeas corpus relief is granted.  The
Texas Department of Criminal Justice, Institutional Division is ordered to treat Applicant's life
sentences as concurrent sentences. All other relief requested is denied. 
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division. 


DELIVERED: January 14, 2004
DO NOT PUBLISH

Keller, P.J., not participating